Fourth Court of Appeals
                                   San Antonio, Texas
                                          April 29, 2015

                                      No. 04-15-00119-CV

                              IN THE INTEREST OF A CHILD,

                  From the 229th Judicial District Court, Duval County, Texas
                                  Trial Court No. DC-14-81
                         Honorable Ana Lisa Garza, Judge Presiding


                                         ORDER
        Appellants are represented on appeal by Mr. Jaime Omar Garza. Mr. Garza has filed a
motion requesting a copy of the sealed record in this appeal for use in preparing the appellants’
brief. The clerk’s record and reporter’s record now having been filed, the motion is GRANTED.

       The Clerk of this Court is hereby directed to unseal the record for the sole purpose of
providing a copy to Mr. Garza. Mr. Garza is hereby ORDERED to not share the contents of the
record with any person except to the extent necessary to prepare the appellants’ brief.

       The appellants’ brief is due thirty (30) days from the date of this order.

       If the appellees desire to access the appellate record at a later date, they must file a
separate written request with this Court.



                                                     _________________________________
                                                     Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 29th day of April, 2015.



                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court